             Case 2:18-cv-01442-JLR Document 57 Filed 08/27/20 Page 1 of 4




 1                                                              The Honorable James L. Robart
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT FOR THE
 9                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
10
11
12 THE HUMAN RIGHTS DEFENSE                          CASE NO. C18-01442-JLR
   CENTER, et al.,
13                                                   JOINT STATUS REPORT AND
                        Plaintiffs,
                                                     ORDER
14
                   v.
15                                                   Noted for: August 27, 2020
   U.S. DEPARTMENT OF HEALTH AND
16 HUMAN SERVICES, et al.,
                        Defendants.
17
18
           Plaintiffs THE HUMAN RIGHTS DEFENSE CENTER (“HRDC”) and
19
20 MICHELLE DILLON (collectively, “Plaintiffs”) and Defendants U.S. DEPARTMENT
21 OF HEALTH AND HUMAN SERVICES, ADMINISTRATION FOR CHILDREN
22
     AND FAMILIES and OFFICE OF REFUGEE RESETTLEMENT (collectively,
23
24 “Defendants”) hereby provide the Court with a Joint Status Report pursuant to the
25 Court’s July 8, 2020 Order (Dkt. No. 55).
26
           Since the last Joint Status Report (Dkt. No. 54), filed on July 7, 2020, Plaintiffs
27
28 provided Defendants with a settlement demand to resolve their claim for attorneys’ fees
     JOINT STATUS REPORT AND PROPOSED ORDER                           UNITED STATES ATTORNEY
     18-cv-01442-JLR - 1                                              700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
              Case 2:18-cv-01442-JLR Document 57 Filed 08/27/20 Page 2 of 4




 1 and costs. Defendants are in the process of obtaining settlement authority for the
 2
     purposes of entering into settlement negotiations. As this case involves two separate
 3
     entities within the Department of Health and Human Services, this process is time-
 4
 5 intensive as it includes various reviewing entities and authorizations.
 6
            Plaintiffs’ claim for attorneys’ fees and costs is the sole remaining claim of this
 7
     litigation. The Parties plan to attempt to resolve that issue without the need for judicial
 8
 9 intervention. Accordingly, the Parties request that they be given until October 12, 2020,
10
     to file a stipulated dismissal of this matter with prejudice if they reach agreement on fees
11
     and costs. Should the Parties not resolve that issue October 12, 2020, the Parties will
12
13 submit a joint status report on that date.
14
     DATED this 27th day of August, 2020.
15
16
                                                Respectfully Submitted,
17                                              BRIAN T. MORAN
                                                United States Attorney
18
19                                               s/ Michelle R. Lambert
                                                 MICHELLE R. LAMBERT, NYS #4666657
20
                                                 Assistant United States Attorney
21                                               United States Attorney’s Office
                                                 700 Stewart Street, Suite 5220
22
                                                 Seattle, Washington 98101
23                                               Phone: (206) 553-7970
                                                 Fax: (206) 553-4073
24
                                                 Email: michelle.lambert@usdoj.gov
25
26                                              Attorneys for Defendant

27
28
      JOINT STATUS REPORT AND PROPOSED ORDER                           UNITED STATES ATTORNEY
      18-cv-01442-JLR - 2                                              700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
             Case 2:18-cv-01442-JLR Document 57 Filed 08/27/20 Page 3 of 4




1                                             ARETE LAW GROUP PLLC
2
                                              s/ Jeremy E. Roller
3                                             JEREMY E. ROLLER, WSBA #32021
                                              1218 Third Avenue, Suite 2100
4
                                              Seattle, WA 98101
5                                             Phone: (206) 428-3250
                                              Email: jroller@aretelaw.com
6
7                                             Attorneys for Plaintiffs
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STATUS REPORT AND PROPOSED ORDER                          UNITED STATES ATTORNEY
     18-cv-01442-JLR - 3                                             700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
             Case 2:18-cv-01442-JLR Document 57 Filed 08/27/20 Page 4 of 4




1                                        ORDER
2         It is hereby ORDERED that:
3         The parties shall file a stipulated dismissal of this matter with prejudice or a joint
4 status report to the Court on or before October 12, 2020.
5
6         Dated this 27th day of August, 2020.


                                                      A
7
8
9                                                     JAMES L. ROBART
10                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STATUS REPORT AND PROPOSED ORDER                           UNITED STATES ATTORNEY
     18-cv-01442-JLR - 4                                              700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
